 


 HR 3325 ENR: To designate the facility of the United States Postal Service located at 235 Mountain Road in Suffield, Connecticut, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3325 
 
AN ACT 
To designate the facility of the United States Postal Service located at 235 Mountain Road in Suffield, Connecticut, as the Corporal Stephen R. Bixler Post Office. 
 
 
1.Corporal Stephen R. Bixler Post Office 
(a)DesignationThe facility of the United States Postal Service located at 235 Mountain Road in Suffield, Connecticut, shall be known and designated as the Corporal Stephen R. Bixler Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Corporal Stephen R. Bixler Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
